


110 HR 6354 IH: Children and Family Food Relief Act of

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6354
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require an immediate adjustment of the thrifty food
		  plan to increase the benefits provided under the supplemental nutrition
		  assistance program.
	
	
		1.Short titleThis Act may be cited as the
			 Children and Family Food Relief Act of
			 2008.
		2.Immediate
			 adjustment of thrifty food plan to increase nutrition benefitsNotwithstanding paragraph (4) of section
			 3(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(o)), in lieu of
			 making the adjustment required by such paragraph on October 1, 2008, the
			 Secretary of Agriculture shall make the adjustment described in such paragraph
			 on, and effective on, the date of the enactment of this Act or October 1, 2008,
			 whichever is earlier.
		
